                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 SHANNON PATRICK,

                       Plaintiff                     CIVIL ACTION NO. 1:18-CV-2166

           v.                                                  (KANE, J.)
                                                           (MEHALCHICK, M.J.)
 DUTCH MAID LOGISTICS, INC., et al


                       Defendants

                                           ORDER

       AND NOW, this 14th day of June, 2019, on the issues raised in the correspondence

submitted on June 10, 2019 (Doc. 24), and having heard from the parties during the telephonic

status conference on June 13, 2019, IT IS ORDERED that:

       1. Within 14 days of this Order, Defendants shall file amended responses to
          Plaintiff’s interrogatories and requests for production of documents in
          accordance with Federal Rule of Civil Procedure 26.

       2. Plaintiffs also seek to have this Court order the production of Dutch Main
          employees, Michael Polachek and Stewart Myers, for deposition. On this
          issue, Defendants submit that there is no basis for these depositions as the
          only allegations of negligence in the complaint are against Doug Jones and
          the only claim against Dutch Maid is for vicarious liability as Jones’s
          employer. Although Rule 26 establishes a liberal discovery policy and the
          issues at stake in this matter are serious,1 Defendants’ position that
          discovery is not meant to be a fishing expedition for potential claims or
          defenses is well taken,2 as is Defendants’ position that the depositions would
          not produce any testimony relevant to the claims in this case. Equally


       1
        See Fed. R. Civ. P. 26(b)(1); Clemens v. N.Y. Cent. Mut. Fire Ins. Co., 300 F.R.D. 225,
226-27 (M.D. Pa. 2014).
       2
         See Robinson v. Horizon Blue Cross-Blue Shield of New Jersey, No. 2:12-CV-02981-ES-
JAD, 2013 WL 6858956, at *2 (D.N.J. Dec. 23, 2013), aff'd, No. CIV.A. 12-2981 ES, 2014
WL 3573339 (D.N.J. July 21, 2014), and aff'd sub nom. Robinson v. Horizon Blue Cross Blue Shield
of New Jersey, 674 F. App'x 174 (3d Cir. 2017).
             important, though, is the broad nature of discovery permitted under the
             Federal Rules of Civil Procedure, the seriousness of the claims in this
             matter, and Plaintiff’s assertion that other discovery establishes that
             Polachek and Myers may have information relating to the underlying facts
             and in support of these claims. In order to better assess both the benefit of
             the proposed depositions, the good cause for precluding the depositions,
             and Court invites the parties to submit briefs addressing whether the
             requests to depose these individuals satisfies the requirements of Rule
             26(b)(1),3 and whether there is good cause to preclude these depositions
             under Rule 26(c).4 See Pegley v. Roles, No. CV 17-732, 2018 WL 572093, at
             *1 (W.D. Pa. Jan. 26, 2018).5

             Each party should submit to the Court any briefs and other supporting
             documents on this issue on or before Wednesday, June 19, 2019. If the
             parties wish to submit any responsive briefs, they may do so on or before
             Friday, June 21, 2019.

Dated: June 14, 2019                                         s/ Karoline Mehalchick
                                                             KAROLINE MEHALCHICK
                                                             United States Magistrate Judge


       3
           Rule 26(b)(1) states, in pertinent part:
                 Parties may obtain discovery regarding any nonprivileged matter that is
                 relevant to any party’s claim or defense and proportional to the needs of the
                 case, considering the importance of the issues at stake in the action, the amount
                 in controversy, the parties' relative access to relevant information, the parties'
                 resources, the importance of the discovery in resolving the issues, and whether
                 the burden or expense of the proposed discovery outweighs its likely benefit.
                 Fed. R. Civ. P. 26(b)(1).
       4
         Rule 26(c) authorizes that, “for good cause,” a court may issue a protective order “to
protect a party or person from annoyance, embarrassment, oppression, or undue burden or
expense.” Fed. R. Civ. P. 26(c).
       5
         In Pegley, a tractor-trailer vehicular accident case, the court denied a motion for a
protective order, allowing the deposition of the safety administrator of the defendant
transportation company and employer of the defendant driver. The claims against the
defendants sounded in vicarious liability and negligence of the defendant employer. The court
found that the deposition should be allowed, despite defendants’ arguments that the
administrator did not have any first-hand knowledge of the underlying facts relating to this
matter; that he did not have any involvement in the hiring, training, or supervision of the
drive; and that other individuals may be better able to testify as to the relevant facts in the
case. In reaching that conclusion, the Court considered the factors under both Rule 26(b)(1)
and Rule 26(c), and also considered the documents and other exhibits.


                                                 -2-
